In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Dutchess County, entered May 14, 1976, which is in favor of defendant and against him, upon the trial court’s dismissal of the complaint at the close of his case, at a jury trial. Judgment reversed, on the law, without costs or disbursements, and new trial granted. The issues of fact should have been submitted to the jury (cf. Londa v Dougbay Estates, 40 NY2d 1001). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.